 Case 2:20-cv-07004-JAK-E Document 29 Filed 08/31/20 Page 1 of 6 Page ID #:233




 1   DAVID D. LIN
     MICHAEL D. CILENTO*
 2   LEWIS & LIN, LLC
 3   81 Prospect Street, Suite 8001
     Brooklyn, NY 11201
 4
     Tel: (718) 243-9323
 5   Email: David@iLawco.com
 6   Email: Michael@iLawco.com
     * admitted pro hac vice
 7
 8   JI-IN LEE HOUCK (SBN 280088)
     STALWART GROUP
 9   1100 Glendale Ave., Suite 1840
10   Los Angeles, CA 90024
     Tel: (310) 954-2000
11
     Email: jiin@stalwartlaw.com
12
13   Attorneys for Plaintiff
14
15                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
16
17   BEN GRAUPNER;                                 Case No.: 2:20−cv−07004−JAK−E
18   BEN GRAUPNER INCORPORATED
                                                   PLAINTIFFS’ SUPPLEMENTAL
19                                                 BRIEF IN SUPPORT OF
                   Plaintiffs,                     PRELIMINARY INJUNCTION
20
21          vs.
                                                   [Affirmation of Michael D. Cilento filed
22   PATRICK OAKES; and                            concurrently herewith]
23   NATIONAL TAX EXPERTS
              Defendants.
24
25
26
27
28



                            Supplemental Brief ISO Preliminary Injunction
 Case 2:20-cv-07004-JAK-E Document 29 Filed 08/31/20 Page 2 of 6 Page ID #:234




 1          Plaintiffs Ben Graupner (“Mr. Graupner”) and Ben Graupner Incorporated
 2   (together as “Plaintiffs”), by their attorneys, pursuant to this Court’s Order dated
 3   August 17, 2020, Dkt. 26 (“TRO Order”), respectfully submit this supplemental
 4   brief in furtherance of Plaintiffs’ motion for a preliminary injunction.
 5                            FIRST AMENDMENT CONCERNS
 6          While Plaintiffs are likely to succeed on the merits of all of their claims
 7   (including their defamation and Lanham Act claims, which are made stronger by
 8   the additional evidence submitted herewith and as discussed below), Plaintiffs, in
 9   heeding the Court’s First Amendment concerns in its TRO Order, respectfully elect
10   to proceed with their preliminary injunction motion as to only Plaintiffs’ Cal. Bus.
11   & Prof. Code § 17525(a) cause of action (“17525 Claim”).
12          This should relieve the Court of any First Amendment concerns, since the
13   motion now clearly only seeks to prevent Defendants from registering and using
14   domains that consist of Plaintiffs’ full name, which Courts have held would not
15   violate First Amendment rights since there are other less harmful (and less illegal)
16   domain names that one can register to publish their opinions on.
17          While not many cases have dealt directly with this exact issue, two cases
18   that have, and which have facts very similar to those here, are Randazza v. Cox,
19   920 F. Supp. 2d 1151 (D. Nev. 2013) (“Randazza”) and Bogoni v. Gomez, 847 F.
20   Supp. 2d 519 (S.D.N.Y. 2012) (“Bogoni”). In both cases, the District Courts
21   ordered injunctions transferring the domain names from the defendant to plaintiff,
22   where Plaintiffs were likely to succeed on their 15 USC § 8131(a) claims.1
23          As to First Amendment concerns, the Court is Bogoni noted:
24       Although Defendant Cox argues that her free speech rights will be infringed if
25       the Court issues this preliminary injunction (See Defendant Cox's Obj. to
26
27   1
      While Plaintiffs believe they now have evidence supporting a direct violation of 15 USC §
28   8131(a), Plaintiff’s nearly identical claim under CA Bus & Prof Code § 17525 is even easier for
     Plaintiffs to show their likelihood of success on, since Plaintiffs win nearly every factor
     considered under the statute, as discussed more herein.
                                                    1
                             Supplemental Brief ISO Preliminary Injunction
 Case 2:20-cv-07004-JAK-E Document 29 Filed 08/31/20 Page 3 of 6 Page ID #:235




 1       Injunctive Relief ECF No. 29 at 3), the injunction clearly does not implicate
 2       Defendant's First Amendment rights. The injunction does not prevent Defendants
 3       from publishing opinions on other blogs, but instead precludes her only from
 4       registering or using domain names that consist of Plaintiffs' full names.
 5       Therefore, the Court finds that no public interest will be injured by the issuance
 6       of injunctive relief.
 7   Bogoni, at 523.
 8                       LIKLIHOOD OF SUCCESS ON THE MERITS
 9              Even a cursory examination of the 17525 factors overwhelmingly shows that
10   Plaintiff will succeed here (indeed, on the current papers, Plaintiffs likely win every
11   factor besides (a) trademark rights, which arguably Plaintiffs could win, as noted by the
12   Court in its TRO Order, and (j) deceiving voters). Plaintiff unquestionably win all one
13   factors:
14   (b) – the domains use Mr. Graupner’s real name;
15   (c) – no prior use by Defendants;
16   (d) – no legitimate noncommercial use (or fair use);
17   (e) – the intent of the website is to “disparage” Mr. Graupner (and the sites now cause
18   confusion because the sites resolve with no content but still appear in search results –
19   compare to the Court’s reasoning re: confusion on page 5 of the TRO Order);
20   (f) – the domains were put up for sale at an astronomical price of $8,888.00;
21   (g) – the Defendants created and registered the domains using anonymous contact
22   information;
23   (h) – Defendants have registered multiple domains; and
24   (i) – No consent obtained;
25   See CA Bus & Prof Code § 17526.
26          In response to the Court’s concern regarding Plaintiffs proceeding upon
27   information and belief as to Defendants’ registering of the domain names,
28   Plaintiffs note the following:

                                                   2
                              Supplemental Brief ISO Preliminary Injunction
 Case 2:20-cv-07004-JAK-E Document 29 Filed 08/31/20 Page 4 of 6 Page ID #:236




 1      1) Defendants’ are now in default for not responding to the Complaint by
 2         August 28, 2020. See Cilento Aff. ¶ 3-8. Accordingly, the Court should
 3         deem the allegations in the Complaint as admitted;
 4      2) Defendants Counsels have had several discussions with Plaintiffs’ counsel
 5         regarding a resolution to the case, and have always assured that transfer of
 6         the domain names would not be an issue. Id. ¶ 5; and
 7      3) As the Court rightfully pointed out, “information and belief” declarations
 8         and other inadmissible evidence may be considered by the Court in order to
 9         prevent irreparable harm before trial. See TRO Order, Page 8 citing Flynt
10         Distrib Co. v. Harvey, 734 F.2d 1389, 1394 (9th Cir.1984); Friedman Corp.
11         v. Univ. Moulding Co., No. CV 11-10361 MMM (AJWx), 2011 WL
12         6817756 at *1 n.2 (C.D. Cal. Dec. 28, 2011).
13                                IRREPARABLE HARM
14         Plaintiffs rely on the irreparable harm argument made in their opening
15   memorandum, specifically that Mr. Graupner has shown a potential loss of control
16   over the goodwill and reputation of his name and business website warranting a
17   finding of irreparable harm. See Super-Krete Int'l, Inc. v. Sadleir, 712 F. Supp. 2d
18   1023, 1037 (C.D. Cal. 2010) (“Plaintiff has demonstrated irreparable injury based
19   on the threatened loss of prospective customers who would be diverted away from
20   its website”).
21         However, in response to the Court’s reasoning that the sites being currently
22   deactivated weighs against finding irreparable harm, Plaintiffs’ note that (1) the
23   cached descriptions still appear for the websites (see Exhibit B to the Cilento Aff.);
24   (2) even if the descriptions were removed, the fact that the domains appear in
25   search results but fail to resolve to content also hurts the reputation and business of
26   Plaintiffs and further causes confusion as to if those domain namess are owned by
27   Plaintiffs’; and (3) Defendants could at any point simply direct the domains to the
28

                                                3
                           Supplemental Brief ISO Preliminary Injunction
 Case 2:20-cv-07004-JAK-E Document 29 Filed 08/31/20 Page 5 of 6 Page ID #:237




 1   websites again at any point, with a few click of the button, and are not unlikely to
 2   do so given the contentious nature between the parties.
 3         As the Randazza Court pointed out in finding irreparable harm:
 4      The Court is satisfied that allowing the defendant to continue operation of the
 5      Domain Names would produce an actual injury that would not be remediable
 6      after trial. Though the Web sites do not currently display content that might be
 7      deemed offensive or damaging to the plaintiff, the parties made clear to the Court
 8      during oral argument that the parties' relationship is, at the very least,
 9      contentious, and there is undoubtedly the potential for harm in the imminent
10      future. Additionally, the mere fact that both Domain Names are spelled only with
11      the plaintiff's name weighs quite heavily in favor of the plaintiff here; any time
12      the plaintiff meets a new person, that person—or, for that matter, anyone the
13      plaintiff already knows—will be just clicks away from visiting one of the sites
14      run by the defendant. Even if the defendant never posts damaging material, the
15      Court agrees with the plaintiff that the use of the plaintiff's name in the Domain
16      Names “create[s] a likelihood of confusion as to the source, sponsorship,
17      affiliation and endorsement of those sites.”
18   Randazza, at 1159.
19               FURTHER EVIDENCE OF SPECIFIC STATEMENTS
20         The Court rightly pointed out that Plaintiffs did not specify the exact quotes
21   or attach any documentary evidence for some of the defamatory statements
22   including “that Graupner and Tax Debt Group were ‘acting as a front for American
23   Tax Solutions.’” TRO Order, Page 4. This was because Defendants had changed
24   the website before Plaintiffs or their attorneys had taken a screenshot of those
25   particular statements, and Mr. Graupner did not want to misquote the statements.
26         However, funnily enough, while the websites remain inactive at present, a
27   current Google search for “ben Graupner tax group” reveals a cached description
28   for <benjamingraupner.com> with the old “front” language. See Exhibit C to the

                                                  4
                            Supplemental Brief ISO Preliminary Injunction
 Case 2:20-cv-07004-JAK-E Document 29 Filed 08/31/20 Page 6 of 6 Page ID #:238




 1   Cilento Aff. The website description shows the notable opening line of “Ben
 2   graupner actually works as a front for the company American Tax Solutions.”
 3         Plaintiffs thus respectfully request the Court to consider this specific false
 4   statement made by Defendants on the websites in its analysis of the motion going
 5   forward.
 6                                       CONCLUSION
 7         Based the foregoing, and for all the reasons contained in Plaintiffs’
 8   application in Dkt. 22, Plaintiffs requests that the Court grant Plaintiffs’ motion for
 9   a preliminary injunction and, inter alia, transfer the domain names from
10   Defendants control to Plaintiffs.
11
12    DATED this 31th day of August 2020.
13                                                  Respectfully submitted,
14
15
                                                    LEWIS & LIN, LLC
16
17                                                  __________________
18                                                  Michael D. Cilento*
                                                    David D. Lin
19
                                                    *admitted pro hac vice
20
21                                                  STALWART LAW GROUP
                                                    Ji-in Lee Houck
22
23                                                  Attorneys for Plaintiffs
24
25
26
27
28

                                                5
                           Supplemental Brief ISO Preliminary Injunction
